[Cite as State ex rel. Maynard v. Medina Courthouse Steering Commt., 2020-Ohio-5562.]




                            IN THE COURT OF APPEALS OF OHIO
                                NINTH APPELLATE DISTRICT
                                     MEDINA COUNTY

 STATE OF OHIO, EX REL. DEAN F.                      :
 MAYNARD                                             :
                                                     :    Appellate Case No. 19CA0082-M
         Relator-Appellant                           :
                                                     :    Trial Court Case No. 19CIV0729
 v.                                                  :
                                                     :    (Civil Appeal from
 MEDINA COURTHOUSE STEERING                          :    Common Pleas Court)
 COMMITTEE, et al.                                   :
                                                     :
         Respondents-Appellees


                                             ...........

                                             OPINION

               Rendered on the __7th___ day of _December___, _2020____.

                                             ...........

PATRICIA F. LOWERY, Atty. Reg. No. 0042561, 50 Gunnison Court, Medina, Ohio
44256
      Attorney for Relator-Appellant

GREGORY A. BECK, Atty. Reg. No. 0018260, 400 South Main Street, North Canton,
Ohio 44720
      Attorney for Respondent-Appellee, Judge Gary Werner

GREGORY A. HUBER, Atty. Reg. No. 0013857, 600 East Smith Road, Medina, Ohio
44256
      Attorney for Respondents-Appellees, Dennis Hanwell and John Coyne, III, Esq.

MARK LANDES, Atty. Reg. No. 0027227 and MATTHEW R. AUMANN, Atty. Reg. No.
0093612, Two Miranova Place, Suite 700, Columbus, Ohio 43215
                                                                                       -2-


       Attorneys for Respondents-Appellees, Medina Courthouse Steering Committee,
       William Hutson, Scott Miller, Steven Bastean, and Judge Kevin Dunn

                                      .............

TUCKER, J.

       {¶ 1} Relator-appellant, Dean F. Maynard, appeals from the trial court’s judgment

of November 4, 2019, in which the court entered judgment under Civ.R. 12(C) in favor of

Respondents-appellees, the Medina Courthouse Steering Committee (the “Steering

Committee”); William Hutson, a member of the Medina County Board of Commissioners;

Judge Kevin Dunn of the Medina County Probate Court and Juvenile Court; Judge Gary

Werner of the Medina Municipal Court; Scott Miller, Medina County Administrator; Dennis

Hanwell, Mayor of the City of Medina; John Coyne, III, President of the Medina City

Council; and Steven Bastean, Medina County Maintenance Superintendent. Raising

four assignments of error, Maynard argues that the trial court’s judgment should be

reversed because the court entered findings of fact that were not supported by the record;

because the court erred by determining that the Medina Courthouse Steering Committee

was improperly joined as a defendant; because the court erred by determining that the

individual members of the committee were improperly joined as defendants; and because

the court erred by ordering him to pay court costs in excess of those authorized by R.C.

2303.20 and 2303.201.

       {¶ 2} We hold that that the trial court erred by entering judgment in favor of

Respondents because the allegations in the complaint, construed as true pursuant to

Civ.R. 12(C), suffice to state a claim on which relief under R.C. 121.22 could be granted.

Therefore, the trial court’s judgment of November 4, 2019, is reversed, and the case is

remanded to the trial court for further proceedings consistent with this opinion.
                                                                                      -3-


                            I. Facts and Procedural History

      {¶ 3} According to Respondents, Brandstetter Carroll, Inc. (“BCI”) is “a group of

architects, engineers, and planners with significant experience building [and] renovating

courthouses.” Brief of Medina Courthouse Steering Committee, William Hutson, Scott

Miller, Steven Bastean and Judge Dunn 2 [hereinafter Steering Committee’s Brief]; Brief

of Dennis Hanwell and John Coyne, III 1; Brief of Judge Werner 1. Respondents indicate

that “BCI was hired to create a proposed renovation” of the courthouse presently occupied

by the Medina County Court of Common Pleas.1 Steering Committee’s Brief 2; Brief of

Dennis Hanwell and John Coyne, III 1; Brief of Judge Werner 1. The renovated facility

will accommodate the common pleas court as well as the Medina Municipal Court.

Steering Committee’s Brief 2; Brief of Dennis Hanwell and John Coyne, III 1; Brief of

Judge Werner 1.

      {¶ 4} According to Maynard, the instant “action involves the meetings of the

‘Steering Committee[,]’ which was created by Medina County and [the City of] Medina     *

* * in order to control and make decisions, [sic] regarding the design and construction

process.” Relator’s Brief 4. Maynard claims that all or some of the respondents violated

R.C. 121.22 by attending at least two meetings requested by BCI that were “private and

prearranged without notification to the public,” and by failing to prepare minutes of the

meetings. See id. at 5-6.

      {¶ 5} On July 25, 2019, Maynard filed a complaint against Respondents in which



1 Neither Relator nor Respondents identify the agency or unit of government that hired
BCI. Relator’s Brief 3-6; Steering Committee’s Brief 1-2; Brief of Dennis Hanwell and
John Coyne, III 1-2; Brief of Judge Werner 1-2.
                                                                                             -4-


he requested: (1) “a declaratory judgment that the * * * Steering Committee” and the

individual respondents “violated or threatened to violate [R.C. 121.22] by failing to * * *

announce meetings [about] public business, [by] failing to allow public access to said

meetings and [by] failing to promptly prepare, file and maintain minutes of [said]

meetings”; (2) “an injunction compelling the * * * Steering Committee and [the individual

respondents] to promptly prepare, file, and maintain minutes of its [sic] meetings, * * *,

and to make the same available for public inspection”; (3) “an injunction providing

appropriate notice to [the individual] [r]espondents that * * * any violation of the [foregoing]

injunction could result in [their] removal from their public offices”; (4) an order

“invalid[ating] any resolution, rule or determination of any kind that was the result of the

private meetings for which no minutes were created, * * * including the determination of

square footage requirements and other design and budget determinations”; and (5) that

he be “award[ed] * * * a civil forfeiture of [$500.00] for each distinct violation of [R.C.

121.22], as well as an award of all costs and reasonable attorney’s fee[s].”               See

Complaint ¶ a-e. Maynard attached no exhibits to his complaint.

       {¶ 6} Respondents filed answers to the complaint on September 20, 23 and 27,

2019. The answer of September 20th, filed by Hanwell and Coyne, and the answer of

September 23rd, filed by Judge Werner, included no exhibits, but five exhibits were

attached to the answer of September 27th, which was filed by the Steering Committee,

Hutson, Miller, Bastean and Judge Dunn. In motions filed on September 27, October 4

and October 10, 2019, Respondents requested judgment on the pleadings pursuant to

Civ.R. 12(C).

       {¶ 7} On November 4, 2019, the trial court sustained Respondents’ motions.
                                                                                            -5-


Journal Entry with Instructions for Service 2, Nov. 4, 2019 [hereinafter Judgment Entry].

The court found that “[o]n or about May 28, 2019, BCI created the Steering Committee,”

and observing that a “group of public employees organized by a private group is not a

public body subject to [R.C. 121.22],” it held that because “the Steering Committee is not

a public body,” Maynard “failed to allege any claims against [Respondents] upon which

relief [could] be granted.” Id. In the alternative, the court reasoned that Maynard’s

claims should be dismissed because the “Steering Committee, including [the committee’s]

members, is non sui juris.” Id. Maynard timely filed a notice of appeal on November 27,

2019.

                                         II. Analysis

        {¶ 8} For his first assignment of error, Maynard contends that:

               THE TRIAL COURT ERRED IN RELYING ON FACTS OUTSIDE OF

        THE PLEADINGS AND DISPUTED BY THE PARTIES IN GRANTING

        DEFENDANTS[’] MOTION FOR JUDGMENT ON THE PLEADINGS AND

        DISMISSING PLAINTIFF’S COMPLAINT.

        {¶ 9} Despite his assertion that the trial court improperly relied on facts outside the

pleadings, Maynard actually argues in his first assignment of error that the court erred by

finding that BCI created the Steering Committee, which he insists “is an unsupported

factual conclusion” that “cannot be reasonably inferred from the pleadings and the public

records provided.”     Relator’s Brief 7.   He notes that “the vast weight of the public

records,” which he “submitted to the [t]rial [c]ourt” with his “response to [Respondents]’

[m]otions for [j]udgment on the [p]leadings,” indicate “that the [S]teering [C]ommittee was

a governmental function.” Id. at 9.
                                                                                            -6-


       {¶ 10} Civ.R. 12(C) provides that “after the pleadings are closed but within such

time as not to delay the trial, any party may move for judgment on the pleadings.” Under

the rule, entry of judgment in favor of the moving party “is appropriate where a court (1)

construes the material allegations in the complaint, with all reasonable inferences to be

drawn therefrom, in favor of the nonmoving party as true,” and (2) finds “beyond doubt”

that the nonmoving party “could prove no set of facts in support of [its] claim [or claims]

that would entitle [it] to relief.” (Citation omitted.) State ex rel. Midwest Pride IV, Inc. v.

Pontious, 75 Ohio St.3d 565, 570, 664 N.E.2d 931 (1996); Lakemore v. Schell, 9th Dist.

Summit No. 29387, 2020-Ohio-4453, ¶ 11, citing Pontious at 570. Judgment pursuant

to Civ.R. 12(C), in other words, “may be granted only when no material factual issues

exist, and the movant is entitled to * * * judgment as a matter of law.” (Citations omitted).

Burnside v. Leimbach, 71 Ohio App.3d 399, 403, 594 N.E.2d 60 (10th Dist.1991); see

also State ex rel. Wengerd v. Baughman Twp. Bd. of Trustees, 9th Dist. Wayne No. 13

CA 0048, 2014-Oho-4749, ¶ 14. Thus, a motion for judgment on the pleadings can be

“characterized as a belated Civ.R. 12(B)(6) motion for failure to state a claim upon which

relief can be granted,” given that the purpose of such a motion is to resolve questions of

law, rather than questions of fact. Whaley v. Franklin Cty. Bd. of Commrs., 92 Ohio St.3d

574, 581, 752 N.E.2d 267 (2001); Pontious at 570.

       {¶ 11} The record for purposes of a motion under Civ.R. 12(C) “is restricted solely

to the allegations in the pleadings,” along with “documents attached and incorporated into

[the] pleadings.” Riolo v. Oakwood Plaza Ltd. Partnership, 9th Dist. Lorain No. 04 CA

008555, 2005-Ohio-2150, ¶ 6; see also Civ.R. 10(C) (stating that a “copy of any written

instrument attached to a pleading is a part of the pleading for all purposes”). Not every
                                                                                       -7-


“document attached to a pleading constitutes a Civ.R. 10(C) written instrument,” however;

the “ ‘term “written instrument” in Civ.R. 10(C) has primarily been interpreted to include

documents that evidence the parties’ rights and obligations,’ ” such as negotiable

instruments, leases, insurance policies, deeds and contracts. State ex rel. Leneghan v.

Husted, 154 Ohio St.3d 60, 2018-Ohio-3361, 110 N.E.3d 1275, ¶ 17, quoting Inskeep v.

Burton, 2d Dist. Champaign No. 2007-CA-11, 2008-Ohio-1982, ¶ 17; Greer v. Finest Auto

Wholesale, Inc., 2020-Ohio-3951, ___ N.E.3d ___, ¶ 16 (9th Dist.), citing Leneghan at

¶ 17. On appeal, a trial court’s ruling on a motion under Civ.R. 12(C) is reviewed de

novo. Greer at ¶ 16.

      {¶ 12} Here, the trial court held that “construing the facts alleged in [Maynard]’s

complaint as true, together with all reasonable inferences that may be drawn from these

allegations, [Maynard] has failed to [state] any claims against [Respondents] upon which

relief may be granted under Ohio law.” Judgment Entry 2. In his complaint, Maynard

alleged that the Steering Committee “is a public decision-making body * * * controlling a

proposed $38 million * * * public works project,” making the committee “a public body

subject to the requirements” of R.C. 121.22. Complaint ¶ 4 and 6. He alleged further

that on June 6, 2019, and again on June 25, 2019, the Steering Committee violated the

statute by meeting “in private * * * and discuss[ing] public business without prior

advertisement, [and without] recording the proceedings or allowing public access.” Id.

at ¶ 29-30. Respondents denied the allegations.

      {¶ 13} Under R.C. 121.22(C), “[a]ll meetings of any public body are declared to be

public meetings open to the public at all times,” and the “minutes of a regular or special

meeting of any public body shall be promptly prepared, filed, and maintained[,] and shall
                                                                                          -8-


be open to public inspection.” A “public body” is defined by R.C. 121.22(B)(1)(a), in

relevant part, as “[a]ny board, commission, committee, council, or similar decision-making

body of a state agency, institution, or authority, and any legislative authority or board,

commission, committee, council, agency, authority, or similar decision-making body of

any county, township, municipal corporation, school district, or other political subdivision

or local public institution.” In addition, under R.C. 121.22(B)(1)(b), a public body includes

“[a]ny committee or subcommittee of a body described in [R.C. 121.22](B)(1)(a).” A

“meeting” is “any prearranged discussion of the public business of [a] public body by a

majority of [the body’s] members.” R.C. 121.22(B)(2).

       {¶ 14} The trial court found, without citing any of the pleadings or any attached

exhibit, that “[o]n or about May 28, 2019, BCI created the Steering Committee.”

Judgment Entry 2. Yet, Maynard alleged specifically that the Steering Committee “is a

subcommittee of the Medina County [Board of] Commissioners,” making it “a public body

subject to the requirements” of R.C. 121.22.2 Complaint ¶ 6 and 8. Construing these

allegations to be true, and assuming that Maynard could prove that the Steering

Committee’s alleged discussions of “public business” on June 6, 2019, and June 25,

2019, were meetings for purposes of R.C. 121.22(B)(2), Maynard could theoretically

demonstrate an entitlement to relief pursuant to R.C. 121.22(I).3


2 The Steering Committee’s brief states that “[i]t is undisputed that the pleadings allege
that BCI created the Steering Committee.” Steering Committee’s Brief 5. Although
Respondents alleged as much in their answers, the allegation in Maynard’s complaint—
that the Steering Committee is a subcommittee of the Medina County Board of
Commissioners—is incompatible with the statement in the Steering Committee’s Brief.
3R.C. 121.22(I) allows “[a]ny person [to] bring an action to enforce” the provisions of R.C.
121.22.
                                                                                           -9-


       {¶ 15} Respondents argue that an email attached as Exhibit 1 to the answer filed

by the Steering Committee, Hutson, Miller, Bastean and Judge Dunn “shows that BCI

created the Steering Committee, meaning that [the committee is] not a public body.”

Steering Committee’s Brief 4. The exhibit, however, is not a “written instrument” under

Civ.R. 10(C), so it was, or should have been, excluded from the record pursuant to Civ.R.

12(C). Greer, 2020-Ohio-3951, ___ N.E.3d ___, at ¶ 16.

       {¶ 16} As well, Respondents argue that because the Steering Committee merely

received information on June 6, 2019, and June 25, 2019, it did not hold a “meeting” as

defined by R.C. 121.22(B)(2) on either date. See Steering Committee’s Brief 7-8; Brief

of Dennis Hanwell and John Coyne, III 9-10; Brief of Judge Werner 10-11. Maynard, to

the contrary, alleged that the committee “discussed public business” on both occasions,

and a discussion is essentially the equivalent of a deliberation. Wengerd, 9th Dist.

Wayne No. 13 CA 0048, 2014-Ohio-4749, at ¶ 14. Respondents characterize Maynard’s

allegations as insufficiently specific to state a viable claim for relief, but “[b]ecause Ohio

is a notice-pleading state, Ohio law does not generally require a party asserting a claim

for relief to plead operative facts with particularity.” Rogers v. Hood, 9th Dist. Summit

No. 24374, 2009-Ohio-5799, ¶ 41; Steering Committee’s Brief 9; Brief of Dennis Hanwell

and John Coyne, III 9-10; Brief of Judge Werner 10-11.

       {¶ 17} For purposes of Respondents’ motions for judgment on the pleadings, the

record was strictly limited to the allegations set forth by Maynard in his complaint, along

with the denials and averments in Respondents’ answers. The trial court, furthermore,

was required to construe the allegations in the complaint to be true as part of its

consideration of Respondents’ motions. Construed accordingly, the allegations in the
                                                                                        -10-


complaint indicate that the Steering Committee is a public body created by the Medina

County Board of Commissioners which met privately on June 6, 2019, and June 25, 2019,

in violation of R.C. 121.22.

        {¶ 18} We hold that the trial court erred by sustaining Respondents’ motions for

judgment on the pleadings. Therefore, Maynard’s first assignment of error is sustained,

and the trial court’s judgment of November 4, 2019, is reversed.

        {¶ 19} Because they are interrelated, we review Maynard’s second and third

assignments of error together. For his second assignment of error, Maynard contends

that:

              THE TRIAL COURT ERRED IN DETERMINING THAT THE

        DEFENDANTS WERE IMPROPER PARTIES UNDER THE DOCTRINE

        OF SUI JURIS, WHERE THE STATUTE CLEARLY IDENTIFIES ENTITIES

        AND INDIVIDUALS SUCH AS DEFENDANTS AS APPROPRIATE

        PARTIES.

And for his third assignment of error, Maynard contends that:

              THE TRIAL COURT ERRED IN DISMISSING THE INDIVIDUALLY

        NAMED PARTIES BASED ON MOLLETTE [sic], WHERE THAT DECISION

        HELD THAT MEMBERS OF A PUBLIC BODY COULD BE SUED AS

        INDIVIDUALS[,] EVEN IF THE PUBLIC BODY ITSELF WAS NOT

        CAPABLE OF BEING SUED.

        {¶ 20} The trial court held that the “Steering Committee, including its members, is

non sui juris[,] requiring [that Maynard’s] claims * * * be dismissed.” Judgment Entry 2.

Maynard argues that the court erred because R.C. 121.22 “authorizes suit[s] against
                                                                                          -11-


‘public bodies’ as defined [by R.C. 121.22(B)(1)(a)-(b)],” and as a result, such suits “do

not require additional statutory authorization.” Respondent’s Brief 15.

       {¶ 21} Interpreting the use of the term “public body” in R.C. 121.22, the Ohio

Supreme Court observed that a “ ‘committee’ is a ‘subordinate group to which a

deliberative assembly or other organization refers business for consideration,

investigation, oversight, or action,’ or ‘a body of persons delegated to consider,

investigate, or take action upon[,] and usu[ally] to report[,] concerning some matter or

business.’ ” State ex rel. Am. Civ. Liberties Union of Ohio, Inc. v. Cuyahoga Cty. Bd. of

Commrs., 128 Ohio St.3d 256, 2011-Ohio-625, 943 N.E.2d 553, ¶ 43, quoting Webster’s

Third New International Dictionary (1986) 458. The Ninth District Court of Appeals,

likewise interpreting the term “public body,” remarked in a 1992 opinion that “a strict

reading of R.C. 121.22(B)(1) leads * * * to the conclusion that a committee need not be a

decision-making body in order to be a public body” as defined by the statute, and in a

1994 opinion, the district emphasized that the legislature “coupled [the definition of ‘public

body’] with an instruction to construe [the statute] liberally.” Weissfeld v. Akron Pub.

School Dist., 94 Ohio App.3d 455, 457, 640 N.E.2d 1201 (9th Dist.1994); Thomas v.

White, 85 Ohio App.3d 410, 412, 620 N.E.2d 85 (9th Dist.1992); see also Berner v.

Woods, 9th Dist. Lorain No. 07 CA 009132, 2007-Ohio-6207, ¶ 13-14.

       {¶ 22} Arguing in favor of the trial court’s judgment, Respondents argue that the

court appropriately relied on a case from the Fourth District Court of Appeals for the

proposition that the Steering Committee is not a proper party to the instant action because

it is “non sui juris.” Steering Committee’s Brief 13; Brief of Dennis Hanwell and John

Coyne, III 10-11; Brief of Judge Werner 11. In the opinion cited by the trial court, the
                                                                                          -12-


Fourth District held that a suit against the Portsmouth City Council under R.C. 121.22

should have been “struck from the [lower court’s] docket” because “[t]here is no language

in R.C. 121.22 specifically authorizing suits against city councils,” and a city council “ ‘is

not sui juris and * * * cannot sue or be sued in its own right, absent statutory authority.’ ”

Mollette v. Portsmouth City Council, 169 Ohio App.3d 557, 2006-Ohio-6289, 863 N.E.2d

1092, ¶ 15 and 17 (4th Dist.), quoting City of Cuyahoga Falls v. Robart, 58 Ohio St.3d 1,

6, 567 N.E.2d 987 (1991).

       {¶ 23} Here, we hold that the trial court erred. The Ninth District Court of Appeals

does not appear to have expressly adopted or rejected the reasoning of the Fourth District

in Mollette. On its face, however, R.C. 121.22 authorizes suits against public bodies,

and in the context of Respondents’ motions for judgment on the pleadings, the trial court

was required to construe as true Maynard’s allegation that the Steering Committee is a

public body. Moreover, because a suit against a person in the person’s official capacity

as a member of a public body is “effectively * * * a suit against the public body itself,” we

hold that the individual members of the Steering Committee were properly joined as

defendants, even if they are not, strictly speaking, necessary parties. See Maddox v.

Greene Cty. Children Servs. Bd. of Dirs., 2014-Ohio-2312, 12 N.E.3d 476, ¶ 14 (2d Dist.).

For the foregoing reasons, and only for the foregoing reasons, Maynard’s second and

third assignments of error are sustained.

       {¶ 24} For his fourth assignment of error, Maynard contends that:

              THE TRIAL COURT ERRED IN ORDERING PLAINTIFF TO BE

       RESPONSIBLE FOR COURT COSTS WHERE THOSE COSTS INCLUDE

       THE IMPOSITION OF FEES NOT AUTHORIZED BY STATUTE.
                                                                                          -13-


       {¶ 25} Finally, Maynard argues that the trial court erred by ordering him to pay

costs in excess of those authorized by R.C. 2303.20 and 2303.201. Relator’s Brief 17-

21.   This assignment of error is overruled as moot as a result of the resolution of

Maynard’s first assignment of error and the reversal of the trial court’s judgment.

                                      III. Conclusion

       {¶ 26} Construing the material allegations in the complaint to be true, and drawing

all reasonable inferences from the balance of the Civ.R. 12(C) record in Maynard’s favor,

Respondents did not meet their burden to demonstrate that Maynard could not prove any

set of facts establishing his right to relief on the claims he set forth in his complaint. The

trial court, in addition, erred in its determination that the Steering Committee and its

members are not amenable to suit because they are not sui juris parties.

       {¶ 27} Nevertheless, we do not find that Maynard has proven that the Steering

Committee is a “public body,” as the term is defined by R.C. 121.22(B)(1), or that the

Steering Committee had a “meeting,” as defined by R.C. 121.22(B)(2), on either June 6,

2019, or June 25, 2019. Instead, we find only that the trial court did not construe the

allegations made by Maynard in his complaint to be true, as the court was required to do

pursuant to Civ.R. 12(C). We hold, therefore, that the trial court erred by sustaining

Respondents’ motions for judgment on the pleadings.           The trial court’s judgment of

November 4, 2019, is reversed, and the case is remanded to the court for further

proceedings consistent with this opinion.

                                      .............

HALL, J. and WELBAUM, J., concur.

(Hon. Michael L. Tucker, Hon. Michael T. Hall, and Hon. Jeffrey M. Welbaum, Second
District Court of Appeals, sitting by assignment of the Chief Justice of the Supreme Court
                                                   -14-


of Ohio.)




Copies sent to:

Patricia F. Lowery
Gregory A. Beck
Gregory A. Huber
Mark Landes
Matthew R. Aumann
Hon. Richard J. McMonagle, Sitting by Assignment